Exhibit 10.3

 

THE PROVIDENCE SERVICE CORPORATION

 

INCENTIVE STOCK OPTION – SPECIAL

 

 

 

To:                      ____________________

 

Date of Grant:     August __, 2015

 

 

 

You are hereby granted an option, effective as of the date hereof, to purchase
up to _____ shares of common stock, $.001 (“Common Stock”), of The Providence
Service Corporation, a corporation (the “Company”), at the current fair market
value price of $_____.__ per share, pursuant to the Company’s 2006 Long-Term
Incentive Plan, as amended and restated effective June 30, 2015 (the “Plan”).

 

This option shall terminate and is not exercisable after the tenth (10th)
business day following the Date of Grant designated above (the “Scheduled
Termination Date”), except if terminated earlier as hereafter provided.

 

Your option may be exercised only between the Date of Grant and the Scheduled
Termination Date, but not before that time. You may exercise your option by
giving written notice to the Secretary of the Company on forms supplied by the
Company at its then principal executive office, accompanied by payment of the
option price for the total number of shares you specify that you wish to
purchase. The payment may be in any of the following forms: cash, or any other
form of consideration that the Administrator may in its sole and absolute
discretion agree to accept.

 

As of the date hereof, you are also receiving a matching stock option (“Matching
Option”) to purchase an equivalent number of shares of Common Stock pursuant to
the Plan, subject to the following terms and conditions: the Matching Option
will –

 

 

●

is granted on the date hereof pursuant to the form of award (titled “Incentive
Stock Option – Matching”), substantially in the form attached hereto as Exhibit
“A”, but shall ultimately become exercisable only for that number of shares of
Common Stock purchased pursuant to this special option;

 

●

have a term of five (5) years following its date of grant;

 

●

become vested and exercisable in full on the third anniversary of its grant
date, and not before such date, provided your Employment has not ended for any
reason before the scheduled vesting date; and

 

●

be forfeited as to one share subject to the Matching Option, whether or not
vested, for each share of Common Stock that you sell or otherwise dispose of
during its five-year term and for each share of Common Stock not purchase
pursuant to this special opinion prior to its termination as set forth herein.

 

This option is not transferable otherwise than by will or the laws of descent
and distribution, and is exercisable during your lifetime only by you,
including, for this purpose, your legal guardian or custodian in the event of
Disability. Until the option price has been paid in full pursuant to due
exercise of this option and the purchased shares are delivered to you, you do
not have any rights as a shareholder of the Company. The Company reserves the
right not to deliver to you the shares purchased by virtue of the exercise of
this option during any period of time in which the Company deems, in its sole
discretion, that such delivery would violate a federal, state, local or
securities exchange rule, regulation or law.

 

 
 

--------------------------------------------------------------------------------

 

 

It is the intention of the Company and you that this option shall, if possible,
be an “Incentive Stock Option” as that term is used in Section 422(b) of the
Code and the regulations thereunder. In the event this option is in any way
inconsistent with the legal requirements of the Code or the regulations
thereunder for an “Incentive Stock Option,” this option shall be deemed
automatically amended as of the date hereof to conform to such legal
requirements, if such conformity may be achieved by amendment. To the extent
that the number of shares subject to this option which are exercisable for the
first time exceed the $100,000 limitation contained in Section 422(d) of the
Code, this option will not be considered an Incentive Stock Option.

 

Notwithstanding anything to the contrary contained herein, this option is not
exercisable until all the following events occur and during the following
periods of time:

 

(a) During any period of time in which the Company deems that the exercisability
of this option, the offer to sell the shares optioned hereunder, or the sale
thereof, may violate a federal, state, local or foreign law, rule or regulation,
or any applicable securities exchange or listing rule or agreement, or may cause
the Company to be legally obligated to issue or sell more shares than the
Company is legally entitled to issue or sell; or

 

(b) Until you have paid or made suitable arrangements to pay (which may include
payment through the surrender of Common Stock, unless prohibited by the
Administrator) (i) all federal, state, local and foreign tax withholding
required by the Company in connection with the option exercise and (ii) the
employee’s portion of other federal, state, local and foreign payroll and other
taxes due in connection with the option exercise.

 

Further, nothing herein guarantees you employment for any specified period of
time. You recognize that, for instance, you may terminate your employment or the
Company or any of its Affiliates may terminate your employment prior to the date
on which your option becomes vested or exercisable.

 

You understand and agree that the existence of this option will not affect in
any way the right or power of the Company or its shareholders to make or
authorize any or all adjustments, recapitalizations, reorganizations, or other
changes in the Company’s capital structure or its business, or any merger or
consolidation of the Company, or any issuance of bonds, debentures, preferred or
other stocks with preference ahead of or convertible into, or otherwise
affecting the common shares or the rights thereof, or the dissolution or
liquidation of the Company, or any sale or transfer of all or any part of its
assets or business, or any other corporate act or proceeding, whether of a
similar character or otherwise.

 

Any notice you give to the Company must be in writing and either hand-delivered
or mailed to the office of the General Counsel of the Company. If mailed, it
should be addressed to the General Counsel of the Company at its then main
headquarters. Any notice given to you will be addressed to you at your address
as reflected on the personnel records of the Company. You and the Company may
change the address for notice by like notice to the other. Notice will be deemed
to have been duly delivered when hand-delivered or, if mailed, on the day such
notice is postmarked.

 

Any dispute or disagreement between you and the Company with respect to any
portion of this option (excluding Attachment A hereto) or its validity,
construction, meaning, performance or your rights hereunder shall be settled by
arbitration, at a location designated by the Company, in accordance with the
Commercial Arbitration Rules of the American Arbitration Association or its
successor, as amended from time to time. However, prior to submission to
arbitration you will attempt to resolve any disputes or disagreements with the
Company over this option amicably and informally, in good faith, for a period
not to exceed two weeks. Thereafter, the dispute or disagreement will be
submitted to arbitration. At any time prior to a decision from the arbitrator(s)
being rendered, you and the Company may resolve the dispute by settlement. You
and the Company shall equally share the costs charged by the American
Arbitration Association or its successor, but you and the Company shall
otherwise be solely responsible for your own respective counsel fees and
expenses. The decision of the arbitrator(s) shall be made in writing, setting
forth the award, the reasons for the decision and award and shall be binding and
conclusive on you and the Company. Further, neither you nor the Company shall
appeal any such award. Judgment of a court of competent jurisdiction may be
entered upon the award and may be enforced as such in accordance with the
provisions of the award.

 

 
2 

--------------------------------------------------------------------------------

 

 

 

This option shall be subject to the terms of the Plan in effect on the date this
option is granted, which terms are hereby incorporated herein by reference and
made a part hereof. In the event of any conflict between the terms of this
option and the terms of the Plan in effect on the date of this option, the terms
of the Plan shall govern. This option constitutes the entire understanding
between the Company and you with respect to the subject matter hereof and no
amendment, supplement or waiver of this option, in whole or in part, shall be
binding upon the Company unless in writing and signed by the President of the
Company. This option and the performances of the parties hereunder shall be
construed in accordance with and governed by the laws of the State of Delaware.

 

Please sign the copy of this option and return it to the Company’s Secretary,
thereby indicating your understanding of and agreement with its terms and
conditions.

 

THE PROVIDENCE SERVICE CORPORATION

 

By:           

 

Title:           

 

ACKNOWLEDGMENT

 

I hereby acknowledge receipt of a copy of the Plan. I hereby represent that I
have read and understood the terms and conditions of the Plan and of this
option. I hereby signify my understanding of, and my agreement with, the terms
and conditions of the Plan and of this option. I agree to accept as binding,
conclusive, and final all decisions or interpretations of the Administrator
concerning any questions arising under the Plan with respect to this option. I
accept this option in full satisfaction of any previous written or verbal
promise made to me by the Company or any of its Affiliates with respect to
option or stock grants.

 

 

Date: August ___, 2015                                                 

 

 

   _____________________________________

 

    Signature of Optionee

 

 

 

   ______________________________________

 

    Print Name

 

 

3

 

 